Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 05/08/2020 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claims 11-19 are to a process comprising a series of steps, clams 1-10 to a system /apparatus, and claim 20 to manufacture, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
1. A system comprising: a processing device in communication with a storage, the processing device configured to execute instructions to cause the system to:
in response to a current event associated with a user at an online store, determine a first timestamp associated with a previous event associated with the user at the online store;
determine at least one change to a set of data sharing settings associated with the online store, the at least one change being associated with a second timestamp indicating a time between the first timestamp and the current event; and
transmit a notification to a device associated with the user indicating the at least one change.

Step 2A Prong 1 analysis: Claims 1-20 recite abstract idea.

Yes.  The claim recites the highlighted  limitations of in response to a current event associated with a user at an online store, determine a first timestamp associated with a previous event associated with the user at the online store and determine at least one change to a set of data sharing settings associated with the online store, the at least one change being associated with a second timestamp indicating a time between the first timestamp and the current event. These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by a processing device in communication with an online store”.  That is, other than reciting “by a processing device in communication with an online store” nothing in the claim elements precludes the steps from practically being performed in the mind.   For example, but for the “by a processing device in communication with an online store” recitation, the claim encompasses a person looking at data collected related to an event such as a transaction or purchase and forming simple judgements based upon some changes to the collected stored data of a previous transaction executed at a store, wherein the transaction encompasses a warranty, or privacy or recall, and changes to this data need to be shared or communicated to the user/consumer involved with the transaction for his further action.  The mere nominal recitation of by a processing device in communication with an online store does not take the claim limitations out Thus, the claim 1 recites an abstract idea falling within “Mental Process”.  Since dependent claims 2-10 include all the limitations of base claim 1 discussed above, they recite “Mental Process”.
Limitations of claims 11-19 are similar to claims 1-10 and limitations of claim 20 is similar to claim 1. Accordingly, claims 11-20 are analyzed based on the same rationale established for claims 1-10, and they recite abstract idea.
Step 2A, prong one=Yes. Claims 1-20 recite abstract idea.
Claims 1--20: The judicial exception is not integrated into a practical application.
The claim 1 recites additional element of  transmitting a notification to a device associated with the user indicating the at least one change. The transmitting step is recited at a high level of generality (i.e. as a general means of communicating data related a change in the data sharing setting/rules at a store to a user),  and amounts to mere data communicating, which is a form of insignificant extra‐solution activity.  The processing device in communication with an online store merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose computer environment.  The processing device in communication with an online store is recited at a high level of generality and is merely automates the evaluating determining steps. The communication with an online store is a well-understood activity which does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field; See MPEP 106.05(a).step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to the abstract idea. Since the other two independent claims 11 and 20 recite similar limitations to those of claim 1, they are analyzed on the basis of same rationale as established for claim 1 and are directed to abstract idea.

	Step 2A, prong two= Yes. Claims 1-20 are directed to abstract idea.

Step 2B analysis:	The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra‐solution activity.    Under the 2019 PEG, a conclusion that an additional element is insignificant extra‐solution activity in Step 2A should be re‐evaluated in Step 2B. Here, the transmitting steps  were considered to be extra‐solution activity in Step 2A, and thus they are re‐evaluated in Step 2B to determine if they are more than what is well‐understood, routine, conventional activity in the field. The background recites that the processor device or a user’s device is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere transmitting, receiving, displaying, and processing data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the transmitting step is well‐understood, routine, conventional activity is supported under Berkheimer.  The claims 1-20 are ineligible.
Step 2B=NO. Claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Lovin [US 20170249478 A1]
Regarding claim 1, Lovin teaches and renders obvious a system comprising: 
a processing device in communication with a storage [See Fig.1 DPSP---Data Privacy Service Provider “130” server] , the processing device configured to execute instructions to cause the system to:

Para 0001: “ Users often have to reveal their personal or sensitive information, such as names, addresses, emails, credit card numbers, login information, etc., to various online service providers when they participate in various online activities, such as online banking, online shopping, or even simply logging in to a social networking website. A user's personal information, once provided to a service provider, then may be used for purposes different from the original intention of the user for revealing that information. By way of example, the advertising industry is particularly keen to use personal information for targeted marketing”
Para 0015, “ Data privacy (or information privacy) is related to collection and dissemination of data from a wide range of sources, particularly records with personal information, such as medical information, biological information, financial information, geolocation information, or any personally identifiable information. In this digital era, data can be easily collected and disseminated”
Paras 0017—0020:” [0017] “a data privacy service provider (DPSP) that acts as a managed bridge among different data keepers for a user. [0018] A service provider may own a specific dataset about a user. The service provider can inform the DPSP of what kind of data of the user are kept there. In one embodiment, only the metadata of the specific dataset of the user are communicated from the service provider to the DPSP. ……[0019] Another aspect of the technology described herein is related to the DPSP's ability to direct one service provider to furnish another service provider with requisite user data upon the user's explicit or implicit consent. In various embodiments, a service provider knows only the personal data that the user has provided to the service provider, but the DPSP knows the whereabouts of the rest of the personal data of the user if the user has provided them to other service providers. In this case, when needed, the service provider may request any additional personal data of the user from the DPSP. In turn, the DPSP may request the user to decide whether to allow such access for the service provider. In some embodiments, the user may make such decision depending on each transaction, e.g., after reviewing the specific details of such personal data access request. In other embodiments, the user may provide a policy or directive to the DPSP, e.g., to allow all her affiliated financial institutions to access her basic profile information.”, [0020] ….. When a transaction manager in the DPSP receives a request for a first service provider to access the user data of the user, the transaction manager may request a second service provider having the user data to provide the user data to the first service provider if the user approves the first service provider to access the user data. Specifically, in one embodiment, after the personal data access request is authorized by the user, the DPSP can issue a forward order to one or more entities that have the requested personal data to forward such data to the requesting service provider.’
The above excerpts disclose that a processing device DPSP stores personal data associated with a user having made transactions on an online store  [Paras 0001 and 0015 disclose that users doing online shopping and providing personal information corresponding to privacy data, and this relates to a past/previous event of transaction made at an online store and reads on the claimed limitations of a first timestamp associated with a previous event associated with the user at the online store] and when in future [representing a second time stamp which is later] there is a change to a current event occurs such as a third party service provider requests the user privacy data, the DPSP, in response to this current event of  a new request,  transmits a notification to the user to receive his approval for allowing the change requested. 
Lovin does not specifically state determin[ing] a first time stamp associated with a previous event associated with the user. However, in view of the teachings discussed in view of paras 0001, 0015, 0017-0020 and specifically para 0020 which teaches that a second service provider is requested by DPSP to share user’s information with another requesting service provider for the user’s information, it would be obvious to an ordinary skilled in the art to have arrived at the claimed limitations of determining a first time stamp associated with a previous event associated with the user because when the DPSP receives the request from the first service provider asking for privacy information of a user [relates to the claimed user associated with a previous event at the online store], that is the time when the DPSP comes to know about 

Regarding claim 2, the limitations, “ The system of claim 1, wherein the at least one change is one or more of: a change to type of user data collected, a change to how collected data is shared, a change to how long collected data is stored, a change to which service provider is sharing collected data, or a change to how a service provider is sharing collected data”, are already covered in the analysis of claim 1 wherein the change is related to an additional service provider requesting the user’s privacy data..

Regarding claim 3, the limitations, “ The system of claim 2, wherein the at least one change is a result of: an installation of an application associated with the online store, an uninstallation of an application associated with the online store, a change in data sharing with an installed application associated with the online store, or a change in configuration settings associated with the online store. “ are covered in the analysis of claim 1 , specifically the limitations a change in data sharing with an installed application associated with the online store, or a change in configuration settings,  which relate to the request from a third service provider for the user’s privacy information and such data is to be shared by the second service provider [corresponds to the claimed online store. 
 
Regarding claim 4, the limitations, “ The system of claim 1, wherein the processing device is configured to execute instructions to further cause the system to: determine, from a stored privacy profile associated with the user, whether the at least one change is indicated as acceptable within a set of predefined settings in the privacy profile”, are already covered in the analysis of claim 1 above. Lovin further teaches and renders obvious that  the notification is transmitted after determining that the at least one change is excluded from the set of predefined 

Regarding claim 5, the limitations, “The system of claim 4, wherein the processing device is configured to execute instructions to further cause the system to: transmit the notification, including a selectable option to accept the at least one change; and after receiving input indicating the at least one change is accepted, update the privacy profile associated with the user to include the at least one change in the set of predefined settings”, are already covered in the discussions for claims 1 and 5 above [See Lovin paras 0017—0026]..

Regarding claim 6, the limitations, “ The system of claim 5, wherein the privacy profile is updated to include the at least one change in the set of predefined settings in association with the online store” , are already covered in the discussions for claims 1 and 5 above [See Lovin para 0017-0026].
.

Regarding claim 7, the limitations, “ The system of claim 5, wherein the privacy profile is updated to include the at least one change in the set of predefined settings in association with a plurality of online stores” are already covered in the discussions for claims 1 and 5 above [See Lovin para 0017-0026].
 

Regarding claim 8, The limitations, “The system of claim 1, wherein the processing device is configured to execute instructions to further cause the system to: in response to an update to a privacy policy associated with the online store, determine at least a second change 

Regarding claim 9, the limitations, “ The system of claim 1, wherein the notification is transmitted when the at least one change is an increase in data collection or an increase in data sharing” are similar to  new service providers requesting the user’s privacy data which relate to an increase in data collection.

Regarding claim 10, the limitations, “  The system of claim 1, wherein the processing device is configured to execute instructions to further cause the system to: transmit the notification, including a selectable option to reject the at least one change; and block the current event or a further event at the online store after receiving input indicating the at least one change is rejected.”, are covered in the analysis of claims 1 and 5 wherein the change related to a request from a new service provider was discussed and this change would be allowed only if the user accepts it.

Regarding claims 11-19, their limitations are similar to the limitations for claims 1-8 and 10. Accordingly, claims 11-19 are analyzed as being unpatentable over Lovin based on same rational as established for claims 1-8 and 10 above.

.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(i)	Swindells et al. [US 20130173427 A1; see Abstract] discloses a system and method of sharing data collected from marketplaces. 
	(ii)	Maringer-Marcus et al. “ User-documented food consumption data from publicly available apps: an analysis of opportunities and challenges for nutrition research”; Published in Year 2018 in  Nutrition Journal 17 London:  BioMed Central. (2018); extracted from Google on 03/11/2022 discloses using publicly available apps to collect information on user-documented food consumption data.
	(iii)	Cornelius et al. [US Patent 7069234 B1; see col.191, line 15—col.192, line 11] discloses that a user’s stored privacy information may change over time such as user's interests or their marital status, and  may become inaccurate over time. For example, driver status may change over time due to the occurrence of moving violations or a change in marital status. Legal regulations will require all companies to place privacy statements on their Web sites and to provide customers with a mechanism to examine and challenge personal data collected about them. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625